--------------------------------------------------------------------------------

BALDWIN & LYONS, INC. LONG-TERM INCENTIVE PLAN


Article 1.        Establishment, Purpose and Duration
                                1.1.    Establishment of the Plan.  Baldwin &
Lyons, Inc. hereby establishes the Baldwin & Lyons, Inc. Long-Term Incentive
Plan (the "Plan").  Except as otherwise indicated, capitalized terms are defined
in Article 16 below.
                                1.2.    Purposes of the Plan. The purposes of
the Plan are to (i) attract, retain and motivate key employees, directors,
consultants, and independent contractors; (ii) compensate them for their
contributions to the growth and profitability of the Company; (iii) to encourage
ownership of Shares in order to align their interests with those of
shareholders; and (iv) promote the sustained long-term performance of the
Company and the creation of shareholder value.  The Plan seeks to achieve these
purposes by providing for discretionary long term incentive Awards in the form
of Options, Restricted Stock, Restricted Stock Units, SARs, Performance Units,
Performance Shares and other stock or cash awards.
                                1.3.    Prior Plan. The Plan replaces the Prior
Plan.  No Awards will be granted under the Prior Plan on or after the Effective
Date, but the Prior Plan will remain in effect with respect to outstanding
awards granted prior to the Effective Date.
                                1.4.    Duration of the Plan.  The Plan shall be
effective on the Effective Date.  The Plan shall terminate on the day before the
tenth anniversary of the Effective Date and may be terminated earlier pursuant
to Article 12.  Any Awards that are outstanding upon termination of the Plan
shall remain in force and effect in accordance with the terms of the Plan and
any applicable Award Agreement.
Article 2.        Administration
                                2.1.    The Committee. The Plan shall be
administered by the Committee.  The Committee shall be comprised solely of
Directors who are: (a) "non-employee directors" as contemplated by Rule 16b-3
under the Exchange Act; and (b) "outside directors" as contemplated by
Section 162(m) of the Code.
                                2.2.    Authority of the Committee.  Subject to
the terms and conditions of the Plan, the Committee shall have full power and
discretionary authority to:
                        (a)        designate the Participants;
                        (b)        determine the size and types of Awards;
                        (c)        approve forms of Award Agreements for use
under the Plan;
                        (d)        determine the terms and conditions of each
Award, including without limitation, and to the extent applicable, the Exercise
Price, the Exercise Period, vesting conditions, Performance Goals, Performance
Periods, any vesting acceleration, waiver of forfeiture restrictions, and any
other term or condition regarding any Award or its related Shares (including
subjecting the Award or its related Shares to compliance with restrictive
covenants);
 
- 1 -

--------------------------------------------------------------------------------

                        (e)        construe and interpret the Plan and any
agreement or instrument entered into pursuant to the Plan;
                        (f)        establish, amend or waive rules and
regulations for the Plan's administration;
                        (g)        amend the terms and conditions of any
outstanding Award and any instrument or agreement relating to an Award (subject
to the provisions of Article 12);
                        (h)        delay issuance of Shares or suspend a
Participant's right to exercise an Award as deemed necessary to comply with
applicable laws;
                        (i)        determine the duration and purposes of leaves
of absence that may be granted to a Participant without constituting termination
of his or her employment or service for Plan purposes;
                        (j)        authorize any person to execute, on behalf of
the Company, any agreement or instrument required to carry out the Plan
purposes;
                        (k)        correct any defect, supply any omission, or
reconcile any inconsistency in the Plan, any Award, or any instrument or
agreement relating to an Award, in the manner and to the extent it shall deem
desirable to carry the Plan into effect; and
                        (l)        make any and all determinations which it
determines to be necessary or advisable for the Plan administration.
                                2.3.    Delegation. Except to the extent
prohibited by applicable law or the applicable rules and regulations of any
securities exchange or inter-dealer quotation system on which the Shares are
listed or traded, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it.  Any such allocation or delegation may be revoked by the
Committee at any time.  Without limiting the generality of the foregoing, the
Committee may delegate to one or more officers of the Company, a Parent or any
Related Entity the authority to act on behalf of the Committee with respect to
any matter, right, obligation, or election which is the responsibility of or
which is allocated to the Committee herein, and which may be so delegated as a
matter of law, except for grants of Awards to persons (i) who are subject to
Section 16 of the Exchange Act or (ii) who are, or who are reasonably expected
to be, "covered employees" for purposes of Section 162(m) of the Code.
                                2.4.    Decisions Binding. All determinations
and decisions made by the Committee pursuant to the Plan and all related orders
or resolutions of the Board shall be final, conclusive and binding on all
persons interested in the Plan or an Award.  The Committee shall consider such
factors as it deems relevant to making its decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any Director, officer or employee of the Company, a Parent or any Related Entity
and such agents, attorneys, consultants and accountants as it may select.  The
Committee's determinations under the Plan need not be the same for all persons. 
A Participant or other holder of an Award may contest a decision or action by
the Committee with respect to such person or Award and only on the grounds that
such decision or action was arbitrary or capricious or was unlawful.
                                2.5.    Indemnification.  No member of the
Committee, the Board or any person to whom authority was delegated in accordance
with Section 2.3 above (each such person, an "Indemnifiable Person") shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award (unless constituting fraud or a willful
criminal act or omission).  Each Indemnifiable Person shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense (including attorneys' fees) that may be imposed upon or incurred by such
Indemnifiable Person to the fullest extent permitted by Indiana law, in the
manner provided in the Company's by-laws as may be amended from time to time. In
the performance of their responsibilities with respect to the Plan, such
individuals shall be entitled to rely upon information and advice furnished by
the Company's officers, agents, attorneys, consultants and accountants and any
other party deemed necessary or appropriate, and no such individual shall be
liable for any action taken or not taken in reliance upon any such advice.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which an Indemnifiable Person may be entitled, or any power
that the Company may have to indemnify them or hold them harmless.
 
- 2 -

--------------------------------------------------------------------------------

                                2.6.    Construction and Interpretation.  Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan, any
Award or any Award Agreement shall be within the sole and complete discretion of
the Committee.
                                2.7.    Action by the Board.  Notwithstanding
anything in the Plan to the contrary, any authority or responsibility, which,
under the terms of the Plan, may be exercised by the Committee may alternatively
be exercised by the Board.
Article 3.        Shares Subject to the Plan
                                3.1.    Number of Shares. Subject to adjustments
as provided in Section 3.3 below, the maximum aggregate number of Shares that
may be issued for all purposes under this Plan shall be 1,000,000 Shares. 
Shares issued under the Plan may consist, in whole or in part, of authorized and
unissued Class B Common Stock, treasury Shares or Shares reacquired by the
Company in any manner, or a combination thereof.
                                3.2.    Share Counting. The number of Shares
remaining available for issuance shall be reduced by the number of Shares
subject to outstanding Awards and, for Awards that are not denominated by
Shares, by the number of Shares actually delivered upon settlement or payment of
the Award.  Notwithstanding anything in the Plan to the contrary, Shares subject
to an Award will again be available for grant and issuance pursuant to the Plan
to the extent the relevant Awards: (a) terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of Shares, (b) are settled in
cash in lieu of Shares, or (c) are surrendered pursuant to an Exchange Program.
Shares subject to an Award may not again be made available for grant and
issuance pursuant to the Plan if such Shares are: (w) subject to an Option or a
stock-settled SAR and were not issued upon the net settlement or net exercise of
such Option or SAR, (x) delivered to, or withheld by, the Company to pay the
Exercise Price or the withholding taxes due with respect to an Option or SAR,
(y) withheld by the Company to cover taxes incurred in connection with other
stock-settled Awards, or (z) repurchased on the open market with the proceeds of
an Option exercise. In addition, to the extent not prohibited by applicable law,
rule or regulation, Shares delivered or deliverable in connection with any
Substitute Award shall not reduce the number of Shares authorized for grant
pursuant to Section 3.1 above.
                                3.3.    Adjustments in Authorized Shares and
Awards. In the event of any merger, amalgamation, reorganization, consolidation,
recapitalization, stock dividend, bonus issues, extraordinary cash dividend,
stock split, reverse stock split, share consolidation or subdivision, spin-off,
spilt-off or similar transaction or other change in corporate structure
affecting the Shares, such adjustments and other substitutions shall be made to
the Plan and to Awards as the Committee deems equitable or appropriate,
including, without limitation, such adjustments in the aggregate number, class
and kind of securities that may be delivered, in the aggregate or to any
Participant, in the number, class, kind and option or Exercise Price of
securities subject to outstanding Awards as the Committee may determine to be
appropriate; provided, however, that the number of Shares subject to any Award
shall always be a whole number and further provided that in no event may any
change be made to an ISO which would constitute a modification within the
meaning of Section 424(h)(3) of the Code.  Moreover, notwithstanding anything in
the Plan to the contrary, an adjustment to an Award may not be made in a manner
that would result in adverse tax consequences under Section 409A.
 
- 3 -

--------------------------------------------------------------------------------

Article 4.        Eligibility
                                The Committee may select any Employee, Outside
Director or Consultant to receive an Award; provided, however, that ISOs shall
only be granted to Employees in accordance with Section 422 of the Code.
Article 5.        Restricted Stock Units and Restricted Stock
                                5.1.    Award of Restricted Stock Units and
Restricted Stock. The Committee may grant Restricted Stock Units and Restricted
Stock to an Employee, Outside Director or Consultant with such terms and
provisions that the Committee shall determine.
                                5.2.    Terms of Restricted Stock Units and
Restricted Stock.  Each Award of RSUs and Restricted Stock shall be subject to
an Award Agreement that shall set forth (a) the number or a formula for
determining the number of Shares subject to the Award, (b) the terms and
conditions regarding the grant, vesting and forfeiture of the RSUs and
Restricted Stock and (c) such other terms and conditions as may be appropriate.
                                5.3.    Vesting Conditions. The Committee shall
determine the vesting schedule for each Award of RSUs and Restricted Stock. 
Vesting shall occur, in full or in installments, upon satisfaction of the terms
and conditions specified in the Award Agreement.  The Committee shall have the
right to make the vesting of RSUs and Restricted Stock subject to the continued
employment or service of a Participant, passage of time or such performance
criteria as deemed appropriate by the Committee, which criteria may be based on
financial performance and personal performance evaluations.
                                5.4.    Settlement of Restricted Stock Units;
Lapse of Restrictions on Restricted Stock.  Earned RSUs and Restricted Stock
shall be settled in a lump sum or in installments on or after the date(s) set
forth in the Award Agreement.  The Committee may settle earned RSUs in cash,
Shares, or a combination of both.  Distribution may occur or commence when the
vesting conditions applicable to a RSU have been satisfied or, if the Committee
so provides in an Award Agreement, it may be deferred in accordance with
applicable law, to a later date.  The Committee may also permit a Participant to
defer payment of Shares related to a RSU provided that the terms of the RSU and
any deferral satisfy the requirements of applicable law and the deferral is
pursuant to a deferred compensation plan offered by the Company or a
Subsidiary.  Unrestricted Shares, evidenced in such manner as the Committee
shall deem appropriate, shall be delivered to the holder of Restricted Stock
promptly after such restrictions have lapsed.
Article 6.        Performance Units and Performance Shares
                                6.1.    Award of Performance Units and
Performance Shares. The Committee may grant Performance Units and Performance
Shares to an Employee, Outside Director or Consultant with such terms and
provisions that the Committee shall determine.
                                6.2.    Terms of Performance Units and
Performance Shares. Each Award of Performance Units and Performance Shares shall
be subject to an Award Agreement that shall set forth (a) the number of
Performance Units and Performance Shares granted or a formula for determining
the number of Performance Units and Performance Shares subject to the Award,
(b) the initial value (if applicable) of the Performance Units and Performance
Shares, (c) the Performance Goals and level of attainment that shall determine
the number of Performance Units and Performance Shares to be paid out, (d) such
terms and conditions regarding the grant, vesting and forfeiture of the
Performance Units and Performance Shares and (e) such other terms and conditions
as may be appropriate.
 
- 4 -

--------------------------------------------------------------------------------

                                6.3.    Earning of Performance Units and
Performance Shares.  After completion of an applicable Performance Period, the
holder of Performance Units and Performance Shares shall be entitled to receive
a payout with respect to the Performance Units and Performance Shares earned by
the Participant over the Performance Period.  Payment shall be determined by the
Committee based on the extent to which the Performance Goals have been achieved
and together with the satisfaction of any other terms and conditions set forth
in the Plan and the applicable Award Agreement.  No payment shall be made with
respect to a Performance Unit and Performance Shares prior to certification by
the Committee that the Performance Goals have been achieved.
                                6.4.    Settlement of Performance Units and
Performance Shares.  Earned Performance Units and Performance Shares shall be
settled in a lump sum or in installments after the date(s) set forth in the
Award Agreement.  The Committee may settle earned Performance Units and
Performance Shares in cash or in Shares (or in a combination thereof), which
have an aggregate Fair Market Value equal to the value of the earned Performance
Units and Performance Shares.  Distribution may occur or commence after
completion of the applicable Performance Period and the satisfaction of any
applicable vesting conditions or, if the Committee so provides in an Award
Agreement, it may be deferred, in accordance with applicable law, to a later
date.  The Committee may also permit a Participant to defer settlement of Shares
related to a Performance Unit and Performance Shares to a date or dates after
the Performance Unit and Performance Shares is earned provided that the terms of
the Performance Unit and Performance Shares and any deferral satisfy the
requirements of applicable law and the deferral is pursuant to a deferred
compensation plan offered by the Company, a Parent or any Related Entity.
Article 7.        Stock Options and Stock Appreciation Rights
                                7.1.    Award of Options and SARs. The Committee
may grant Options, SARs or both, to an Employee, Outside Director or Consultant
with such terms and provisions that the Committee shall determine.
                                7.2.    Terms of Options and SARs. Each Award of
Options or SARs shall be subject to an Award Agreement that shall set forth
(a) the term or duration of the Options or SARs, (b) the number of Shares
subject to the Options or SARs, (c) the Exercise Price, (d) the Exercise Period
and (e) such other terms and conditions as may be appropriate.  The Committee
may grant Options in the form of ISOs, NQSOs or a combination thereof.  Each
Award Agreement also shall specify whether the Options are intended to be an ISO
or a NQSO.
                                7.3.    Duration of Options and SARs.  Each
Option or SAR shall expire at such time as the Committee shall determine at the
time the Award is granted; provided, however, that no Option or SAR shall be
exercisable later than the tenth (10th) anniversary of its date of grant.
                                7.4.    Exercise of and Payment for Options and
SARs. Options and SARs shall be exercisable at such times and be subject to such
terms and conditions as the Committee shall approve, which need not be the same
for each Award or for each Participant. Options and SARs shall be exercised by
the delivery of a written notice of exercise to the Company or its designated
agent, setting forth the number of Shares to be exercised with respect to the
Options or SARs, and, in the case of Options, accompanied by full payment for
the Shares.
                                The Exercise Price upon exercise of any Option
shall be payable to the Company in full either: (a) in cash or its equivalent,
(b) by tendering, either by actual or constructive delivery, previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Exercise Price, (c) by net Share settlement or similar procedure involving
the cancellation of a portion of the Option representing Shares with an
aggregate Fair Market Value at the time of exercise equal to the Exercise Price
or (d) by any combination thereof. To the extent not prohibited by Section 402
of the Sarbanes-Oxley Act of 2002, the Committee also may allow cashless
exercise as permitted under Federal Reserve Board's Regulation T, subject to
applicable securities law restrictions, or by any other means which the
Committee determines to be consistent with the Plan's purpose and applicable
law.
                                As soon as practicable after receipt of a
written notification of exercise of an Option and provisions for full payment
for an Option, the Company shall issue to the Participant an appropriate number
of Shares based upon the number of Shares purchased under the Option.
                                Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount equal to the product
of: (a) the excess of (i) the Fair Market Value of a Share on the date of
exercise over (ii) the Exercise Price of the SAR, multiplied by (b) the number
of Shares with respect to which the SAR is exercised.  At the discretion of the
Committee, payment upon the exercise of a SAR may be in cash, in Shares of
equivalent value or in a combination thereof.  The Committee's determination
regarding the form of SAR payout shall be set forth in an applicable Award
Agreement.
 
- 5 -

--------------------------------------------------------------------------------

                                7.5.    Automatic Exercise.  The Committee may
provide that, in the event that (i) an Option or SAR is not exercised or settled
by the last day of the Exercise Period, (ii) the Participant is legally
precluded from otherwise exercising such Option or SAR before the last day of
the Exercise Period due to legal restrictions or Company policy (including
policies on trading in Shares), and (iii) the Exercise Price of such Option or
SAR is below the Fair Market Value of a Share on the last day of the Exercise
Period, as determined by the Committee, then the Option or SAR may be deemed
exercised on such date, with no action required on the part of the Participant,
with a spread equal to the Fair Market Value of the Shares subject to the Award
on such date minus the Exercise Price for those Shares.  The resulting proceeds
net of any required tax withholding and any applicable costs shall be paid to
the Participant or the Participant's legal representative.
                                7.6.    Restrictions on Repricing, Repurchases,
and Discounts. Other than in connection with a transaction described in
Section 3.3, without shareholder approval, (i) the Exercise Price of an Option
or SAR may not be reduced, directly or indirectly, after the grant of the Award;
(ii) an Option or SAR may not be cancelled in exchange for cash, other Awards,
or Options or SARs with an Exercise Price that is less than the Exercise Price
of the original Option or SAR; and (iii) the Company may not repurchase an
Option or SAR for value (in cash, substitutions, cash buyouts, or otherwise) at
any time when the Exercise Price of a Stock Option or SAR is above the Fair
Market Value of a Share.  In no event shall the Exercise Price of an Option or
the grant price per Share of a SAR be less than 100% of the Fair Market Value of
a Share on the date of grant; provided, however that the Exercise Price of a
Substitute Award granted as an Option shall be determined in accordance with
Section 409A and may be less than 100% of the Fair Market Value.
                                7.7    Incentive Stock Options. The Exercise
Price of an ISO shall be fixed by the Committee at the time of grant or shall be
determined by a method specified by the Committee at the time of grant, but in
no event shall the Exercise Price be less than the minimum Exercise Price
specified in Section 7.6.  No ISO may be issued to any individual who, at the
time the ISO is granted, owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries, unless (i) the Exercise Price determined as of the date of grant
is at least 110% of the Fair Market Value on the date of grant of the Shares
subject to such ISO and (ii) the ISO is not exercisable more than five years
from the date of grant thereof.  No Participant shall be granted any ISO which
would result in such Participant receiving a grant of ISO that would have an
aggregate Fair Market Value in excess of $100,000, determined as of the time of
grant, that would be exercisable for the first time by such Participant during
any calendar year.  Any grants in excess of this limit shall be treated as
NQSOs. No ISO may be granted under the Plan after the tenth anniversary of the
Effective Date.  The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code, or any successor
provision thereto, as amended from time to time.
 
- 6 -

--------------------------------------------------------------------------------

Article 8.        Other Awards
                                Subject to limitations under applicable law, the
Committee may grant such other Awards to Employees, Outside Directors and
Consultants that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares as deemed by the
Committee to be consistent with the purposes of the Plan.  The Committee may
also grant Shares as a bonus, or may grant other Awards in lieu of obligations
of the Company, a Parent or any Related Entity to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements.  The
terms and conditions applicable to such other Awards shall be determined from
time to time by the Committee and set forth in an applicable Award Agreement.
Article 9.        General Provisions Applicable to Awards
                                9.1.    Limits on Awards. Subject to any
adjustments described in Section 3.3 the following limits shall apply to Awards:
                        (a)        No more than an aggregate of 1,000,000 Shares
may be issued under ISOs;
                        (b)        The maximum number of Shares subject to RSUs
or Restricted Stock that may be granted to a Participant during any one calendar
year is 200,000;
                        (c)        The maximum number of Shares subject to
Performance Units or Performance Shares that may be granted to a Participant
during any one calendar year is 200,000;
                        (d)        The maximum number of Shares subject to
either Options or SARs that may be granted to a Participant during any one
calendar year is 200,000;
                        (e)        The maximum amount of cash-denominated Other
Awards that may be granted to a Participant during any one calendar year is
$2,000,000;
                        (f)        The maximum number of Shares subject to
share-denominated Other Awards that may be granted to a Participant during any
one calendar year is 200,000 and
                        (g)        The maximum grant date Fair Market Value of
any Awards that may be granted to an Outside Director in any calendar year shall
be $500,000.
To the extent not prohibited by applicable laws, rules and regulations, any
Shares underlying Substitute Awards shall not be counted against the number of
Shares remaining for issuance and shall not be subject to the individual limits
contained in Section 3.1 or this Section 9.1.
                                9.2    Restrictions on Performance-Based Awards.
The Committee may determine whether any Award, including Performance Units or
Performance Shares, under the Plan is intended to meet the requirements for
"qualified performance-based compensation" as that term is used in
Section 162(m) of the Code.  The following provisions shall apply to any Awards
intended to satisfy such requirements:
                        (a)        Any such Awards designated to be "qualified
performance-based compensation" shall be conditioned on the achievement of one
or more Performance Goals to the extent required by Section 162(m) and will be
subject to all other conditions and requirements of Section 162(m).
                        (b)        The Performance Goals shall be determined in
accordance with generally accepted accounting principles (subject to adjustments
and modifications for specified types of events or circumstances approved by the
Committee in advance) consistently applied on a Subsidiary, business unit,
division, segment, product line, or consolidated basis or any combination
thereof.  Adjustment events include (i) asset write-downs; (ii) litigation or
claim judgments or settlements; (iii) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(iv) charges for any reorganization and restructuring programs; (v) unusual or
infrequent charges or losses as described in Accounting Standards Codification
225-20-20 or elements of adjusted income in the management's discussion and
analysis of financial condition and results of operations appearing in the
Company's annual report to shareholders for the applicable year; (vi) the impact
of acquisitions or divestitures; (vii) foreign exchange gains and losses and
(viii) gains or losses on asset sales.
 
- 7 -

--------------------------------------------------------------------------------

                        (c)        The Performance Goals may be described in
terms of objectives that are related to the individual Participant or objectives
that are Company-wide or related to a Subsidiary, business unit, division,
segment, product line, or combination thereof and may be measured on an absolute
or cumulative basis or on the basis of percentage of improvement over time, and
may be measured in terms of Company performance (or performance of the
applicable Subsidiary, business unit, division, segment, product line, or
combination thereof) or measured relative to selected peer companies or a market
index.  At the time of grant, the Committee may provide for adjustments to the
performance criteria in accordance with Section 162(m).  The Committee may
adjust downwards, but not upwards, the amount payable pursuant to such Award.
                        (d)        The Participants will be designated, and the
applicable Performance Goals will be established, by the Committee not later
than 90 days following the commencement of the applicable Performance Period (or
such earlier or later date permitted or required by Section 162(m)).  Each
Participant will be assigned a target amount of Shares or cash payable if
Performance Goals are achieved.  Any payment of an Award granted with
Performance Goals shall be conditioned on the written certification of the
Committee in each case that the Performance Goals and any other material
conditions were satisfied.  The Committee may determine, at the time of grant,
that if performance exceeds the specified Performance Goals, the Award may be
settled with payment greater than the target Performance Goals, but in no event
may such payment exceed the limits set forth in Section 9.1.  The Committee
retains the right to reduce any such Award notwithstanding the attainment of the
Performance Goals.
                                9.3.    Performance Awards Not Subject to
Section 162(m). The Committee may also grant performance-based Awards not
intended to qualify as "qualified performance-based compensation" under
Section 162(m) of the Code.  With respect to such Awards, the Committee may
establish performance targets and goals based on any criteria it deems
appropriate and shall not be required to follow the procedures or schedule
specified in Section 9.2.
                                9.4.    Restrictions on Transfers of Awards. 
Except as may be provided by the Committee, no Award and no right under any such
Award, shall be assignable, alienable, saleable, or transferable by a
Participant otherwise than by will or by the laws of descent and distribution
or, except in the case of an ISO, pursuant to a domestic relations order, as the
case may be; provided, however, that the Committee may, subject to applicable
laws, rules and regulations and such terms and conditions as it shall specify,
permit the transfer of an Award, other than an ISO, for no consideration to a
permitted transferee.  Each Award, and each right under any Award, shall be
exercisable, during the Participant's lifetime, only by the Participant or, if
permissible under applicable law, by the Participant's guardian or legal
representative.  No Award and no right under any such Award, may be pledged,
alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company, a Parent or any Related Entity.
                                9.5.    Restrictions on Transfers of Shares. 
The Committee may impose such restrictions on any Shares acquired pursuant to an
Award as it may deem advisable, including, without limitation, restrictions to
comply with applicable Federal securities laws, with the requirements of any
stock exchange upon which such Shares are then listed and with any blue sky or
state securities laws applicable to such Shares.
 
- 8 -

--------------------------------------------------------------------------------

                                9.6.    Additional Restrictions on Awards and
Shares.  Either at the time an Award is granted or by subsequent action, the
Committee may, but need not, impose such restrictions, conditions or limitations
as it determines appropriate on the Award, any Shares issued under an Award, or
both, including, without limitation, (a) restrictions under an insider trading
policy, (b) any compensation recovery policy or policies established by the
Company as such policy or policies may be amended from time to time, (c) share
retention guidelines, minimum holding requirements and other restrictions
designed to delay or coordinate the timing and manner of sales, (d) restrictions
as to the use of a specified brokerage firm for receipt, resales or other
transfers of such Shares, (e) restrictions relating to a Participant's
activities following termination of employment or service, including but not
limited to, competition against the Company, disclosure of Company confidential
information, and solicitation of Company employees and/or customers, and
(f) other policies that may be implemented by the Board from time to time.
                                9.7.    Minimum Vesting Period.  All Awards
shall have a vesting period of not less than one year from date of grant,
including those Awards that are subject to Performance Goals or other
performance-based objectives; provided, however, that Awards that result in the
issuance of an aggregate of up to 5% of the Shares available pursuant to
Section 3.1 may be granted to any one or more Participants without respect to
such minimum vesting provisions.  Notwithstanding anything in this Plan to the
contrary, Substitute Awards shall not be subject to the minimum vesting
provisions of this Section 9.7.
                                9.8.    Shareholder Rights; Dividend
Equivalents.  Except as provided in the Plan or an Award Agreement, no
Participant shall have any Shares subject to an Award and any of the rights of a
stockholder unless and until such Participant has satisfied all requirements for
exercise or vesting of the Award pursuant to its terms, Shares have actually
been issued, restrictions imposed on the Shares, if any, have been removed, and
the Shares are entered upon the records of the duly authorized transfer agent of
the Company.  The recipient of a Award (other than Options and SARs) may be
entitled to receive Dividend Equivalents, and the Committee may provide that
such amounts (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested and subject to vesting and forfeiture to the same
extent as the underlying Award; provided, however, that Dividend Equivalents
shall only become payable if and to the extent the underlying Award vests,
regardless of whether or not vesting is contingent upon continued employment,
the achievement of Performance Goals, or both.
                                9.9.    Termination of Employment or Service. 
Each Award Agreement shall set forth the terms relating to the treatment of an
Award in the event of a Participant's termination of employment or service,
including, without limitation, the extent to which the right to vest, exercise
or receive payout of an Award may continue following termination of the
Participant's employment or service with the Company, a Parent or any Related
Entity, including due to death or Disability, and any forfeiture provisions. 
Such provisions shall be determined by the Committee in its discretion, shall be
included in the Award Agreement applicable to a Participant, need not be uniform
among all Awards or among all Participants and may reflect distinctions based on
the reasons for termination of employment or service.
                                9.10.    Effect of Change in Status.  The
Committee shall have the discretion to determine the effect upon an Award, in
the case of (i) any individual who is employed with, or engaged by, an entity
that ceases to be a Parent or a Related Entity, (ii) any leave of absence
approved by the Company, a Parent or any Related Entity, (iii) any change in the
Participant's status from an Employee to a Consultant, or vice versa, and
(iv) at the request of the Company, a Parent or any Related Entity, any
Participant who becomes employed by any partnership, joint venture, corporation
or other entity not meeting the requirements of a Parent or any Related Entity.
 
- 9 -

--------------------------------------------------------------------------------

Article 10.        Change of Control
                                Unless specifically prohibited by the Plan or
unless the Committee provides otherwise prior to the Change of Control, upon the
occurrence of a Change of Control and a termination of a Participant's
employment or service with the Company or a Parent or any Related Entity without
Cause, or  a Participant's resignation of employment or service with the Company
or a Parent or any Related Entity for Good Reason, on or before the occurrence
of the two year anniversary of the occurrence of a Change of Control:
                        (a)        Any restrictions imposed on RSUs or
Restricted Stock shall be deemed to have expired;
                        (b)        With respect to all outstanding Awards of
Performance Units, Performance Shares and other performance-based Awards, the
Committee (i) shall determine the greater of (x) the payout at the target number
of Performance Units or Performance Shares granted for the entire Performance
Period and (y) the payout based upon the actual performance level attained as of
the last day of the calendar quarter immediately prior to the date of the
Participant's termination without Cause or Participant's resignation for Good
Reason, in either case, after giving effect to the accumulation of Dividend
Equivalents, and (ii) shall pay to the Participant the greater of such amounts,
prorated based upon the number of complete and partial calendar months within
the Performance Period which have elapsed as of the date of the Participant's
termination without Cause or the Participant's resignation for Good Reason. 
Payment shall be made in cash or in shares, as determined by the Committee;
                        (c)        Any and all outstanding and unvested Options
and SARs shall become immediately exercisable; and
                        (d)        Any restrictions imposed on any and all
outstanding and unvested Other Awards shall be deemed to have expired.
Article 11.        Corporate Transactions.
                                11.1.    Assumption or Replacement of Awards by
Successor.  In the event of a Change of Control, any or all outstanding Awards
may be assumed or replaced by the successor entity, which assumption or
replacement shall be binding on all Participants.  In the alternative, the
successor entity may substitute equivalent Awards or provide substantially
similar consideration to Participants as was provided to shareholders of the
Company (after taking into account the existing provisions of the Awards).  In
the event such successor entity fails to assume, replace or substitute Awards,
as provided above, pursuant to a Change of Control, then notwithstanding any
other provision in this Plan to the contrary, such Awards shall have their
vesting accelerate as to all Shares subject to such Awards immediately prior to
the Change of Control unless otherwise determined by the Board and then such
Awards will terminate.  In addition, in the event such successor entity refuses
to assume, replace or substitute Awards, as provided above, the Committee will
notify Participants in writing that such Awards will be exercisable for a period
of time determined by the Committee in its discretion, and such Awards will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Change of Control.  Except as provided in Article 10 and in this
Section 11.1, the vesting, payment, purchase or distribution of an Award may not
be accelerated by reason of a Change of Control.
                                11.2.    Assumption of Awards by the Company. 
The Company, from time to time, also may substitute or assume outstanding awards
granted by another company, whether in connection with an acquisition of such
other company or otherwise, by either; (a) granting a Substitute Award; or
(b) assuming such award as if it had been granted under this Plan if the terms
of such assumed award could be applied to an Award granted under this Plan.
 
- 10 -

--------------------------------------------------------------------------------

Article 12.        Amendment, Modification and Termination
                                12.1.    Amendment, Modification and
Termination.  The Board may, at any time and from time to time, alter, amend,
suspend or terminate the Plan in whole or in part; provided, however, that no
amendment which requires shareholder approval in order for the Plan to comply
with Section 422 of the Code, applicable stock exchange listing standards, or
any other applicable law, regulation or rule, shall be effective unless such
amendment shall be approved by the requisite vote of the shareholders.
                                12.2.    Awards Previously Made.  No
termination, amendment or modification of the Plan shall adversely affect in any
material way any outstanding Award, without the written consent of the
Participant holding such Award unless such termination, modification or
amendment is required by applicable law.
Article 13.        Tax Withholding
                                The Company, a Parent or a Related Entity, as
appropriate, may require any individual entitled to receive a payment of an
Award to remit to the Company, prior to payment, an amount sufficient to satisfy
any applicable tax withholding requirements.  In the case of an Award payable in
Shares, the Company, a Parent or a Related Entity, as appropriate, may permit or
require a Participant to satisfy, in whole or in part, the obligation to remit
taxes by directing the Company to withhold Shares that would otherwise be
received by the individual, or may repurchase Shares that were issued to the
Participant, to satisfy the minimum statutory withholding rates for any
applicable federal, state, local or foreign tax withholding purposes, in
accordance with applicable law and pursuant to any rules that the Company may
establish from time to time.  The Company may establish procedures to allow
Participants to satisfy such withholding obligations through a net share
settlement procedure or the withholding of Shares subject to the applicable
Award.  The Company, a Parent or a Related Entity, as appropriate, shall also
have the right to deduct from all cash payments made to a Participant (whether
or not the payment is made in connection with an Award) any applicable taxes
required to be withheld with respect to payments under the Plan.
Article 14.        General Provisions
                                14.1.    Gender and Number.  Except where
otherwise indicated by the context, any masculine term used herein also shall
include the feminine, the plural shall include the singular and the singular
shall include the plural.
                                14.2.    Headings and Severability.  The
headings of Articles and Sections herein are included solely for convenience of
reference and shall not affect the meaning of any of the provisions of the
Plan.  In the event any Plan provision shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining Plan
provisions, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.
                                14.3.    Successors.  All Company obligations
with respect to Awards, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.
                                14.4.    No Right to Employment or Engagement. 
Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant's employment or engagement at any time, for
any reason or no reason in the Company's discretion, nor confer upon any
Participant any right to continue in the employ or service of the Company, a
Parent or a Related Entity.
                                14.5.    Participation.  No Employee shall have
the right to be selected to receive an Award, or, having been so selected, to be
selected to receive a future Award.
 
- 11 -

--------------------------------------------------------------------------------

                                14.6.    Requirements of Law.  The making of
Awards and the issuance of Shares shall be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.  The Company shall not be required to
issue or deliver any certificates or make any book entries evidencing Shares
pursuant to the exercise or vesting of any Award, unless and until the Board or
the Committee has determined, with advice of counsel, that the issuance of such
Shares is in compliance with all applicable laws, regulations of governmental
authorities and, if applicable, the requirements of any exchange on which the
Shares are listed or traded, and the Shares are covered by an effective
registration statement or applicable exemption from registration.  In addition
to the terms and conditions provided in the Plan, the Board or the Committee may
require that a holder make such reasonable covenants, agreements, and
representations as the Board or the Committee deems advisable in order to comply
with any such laws, regulations, or requirements.
                                Notwithstanding any other provision set forth in
the Plan, if required by the then-current Section 16 of the Exchange Act, any
"derivative security" or "equity security" offered pursuant to the Plan to any
Insider may not be sold or transferred within the minimum time limits specified
or required in such rule, except to the extent Rule 16b-3 exempts any such sale
or transfer from the restrictions of Section 16 of the Exchange Act.  The terms
"equity security" and "derivative security" shall have the meanings ascribed to
them in the then-current Rule 16a-1 under the Exchange Act.
                                14.7.    Securities Law Compliance.  With
respect to Insiders, Plan transactions are intended to comply with all
applicable conditions of the Federal securities laws.  To the extent any Plan
provision or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable by the Committee.
                                14.8.    Governing Law.  To the extent not
preempted by Federal law, the Plan, the Award Agreements and all agreements
thereunder, shall be construed in accordance with, and subject to, the laws of
the State of Indiana applicable to contracts made and to be entirely performed
in Indiana and wholly disregarding any choice of law provisions that might
otherwise be contrary to this express intent.
                                14.9.    Effect on Other Benefits.  No payment
pursuant to the Plan shall be taken into account in determining any benefits
under any pension, retirement, savings, profit sharing, group insurance, welfare
or other benefit plan of the Company or any affiliate except to the extent
otherwise expressly provided in writing in such other plan or an agreement
thereunder.
                                14.10.    Unfunded Plan.  The Plan is intended
to be an unfunded plan for incentive compensation.  With respect to any payments
not yet made to a holder pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the holder any rights that are greater than those
of a general creditor of the Company or any affiliate.
                                14.11.    Recoupment.  Notwithstanding anything
in the Plan to the contrary, all Awards granted under the Plan, any payments
made under the Plan and any gains realized upon exercise or settlement of an
Award shall be subject to claw-back or recoupment as permitted or mandated by
applicable law, rules, regulations or any Company policy as enacted, adopted or
modified from time to time.  This Section 14.11 is in addition to, and not in
lieu of, any and all other rights of the Board and/or the Company under
applicable law and shall apply notwithstanding anything to the contrary in the
Plan.
                                14.12.    Award Agreement.  In the event of any
conflict or inconsistency between the Plan and any Award Agreement, the Plan
shall govern and the Award Agreement shall be interpreted to minimize or
eliminate any such conflict or inconsistency.


- 12 -

--------------------------------------------------------------------------------

Article 15.        Compliance with Section 409A of the Code.
                                The parties intend that Plan payments and
benefits comply with Section 409A to the extent it applies or an exemption
therefrom, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted and be administered to be in compliance therewith.  Any payments
described in the Plan that are due within the "short-term deferral period" as
defined in Section 409A shall be paid prior to the 15th day of the third month
of the calendar year immediately following the calendar year in which any
applicable restrictions lapse and shall not be treated as deferred compensation
unless applicable law requires otherwise.  Notwithstanding anything to the
contrary in the Plan: (i) no payment or distribution under this Plan that
constitutes an item of deferred compensation under Section 409A and becomes
payable by reason of a Participant's termination of employment or service with
the Company will be made to such Participant until such Participant's
termination of employment or service constitutes a "separation from service"
under Section 409A; and (ii) to the extent required in order to comply with
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided during the six (6) month period immediately following the
Participant's termination of employment shall instead be paid on the first
business day after the date that is six (6) months following the Participant's
separation from service (or upon the Participant's death, if earlier).  In
addition, for Plan purposes, each amount to be paid or benefit to be provided to
the Participant pursuant to the Plan, which constitute deferred compensation
subject to Section 409A, shall be construed as a separate identified payment for
purposes of Section 409A.  For any Plan payment that constitutes "non-qualified
deferred compensation" under Section 409A, to the extent required to comply with
Section 409A, a Change of Control shall be deemed to have occurred with respect
to such payment only if a change in the ownership or effective control of the
Company or a change in ownership of a substantial portion of the assets of the
Company shall also be deemed to have occurred under Section 409A.  The Company
makes no representation that any or all of the payments or benefits described in
this Plan will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to any such payment.  A
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A.
Article 16.        Definitions
                                Whenever used in the Plan, the following terms
shall have the meanings set forth below and, when such meaning is intended, the
initial letter of the word is capitalized:
                                "Award" shall mean, individually or
collectively, an Award of Restricted Stock, RSUs, Performance Units, Performance
Shares, NQSOs, ISOs, SARs or any other type of Award permitted under Article 8.
                                "Award Agreement" shall mean any written or
electronic agreement or document evidencing any Award granted by the Committee,
which may, but need not, be signed or acknowledged by the Company or a
Participant as determined by the Committee. Award Agreements shall, in the
discretion of the Committee, contain such terms and conditions that are not
inconsistent with the terms of the Plan.
                                "Board" shall mean the Board of Directors of the
Company.
                                "Cause" shall mean the termination of a
Participant's employment or service with the Company in connection with: a
separation from service by the Company and all Parents and Related Entities for
cause as defined in a then-effective written agreement between the Company, a
Parent or Related Entity, and the Participant, and in the absence of such
agreement or policy and definition, results from any one or more of the
following as determined by the Committee in its discretion:
                        (a)        the entry of a final judgment of conviction
of the Participant by a trial court for a felony regardless of whether the
Participant appeals the judgment, or entry of  a plea of nolo contendere by the
Participant to a felony;
 
- 13 -

--------------------------------------------------------------------------------

                        (b)        the issuance of a final award, judgment, or
order by an administrative agency, a single arbitrator or panel of arbitrators,
governmental body, governmentally-owned corporation, self-regulatory
organization, or trial court that prohibits or prevents the Participant from
performing any material obligation to the Company, a Parent, or any Related
Entity for more than six (6) months regardless of whether the Participant
appeals the award, judgment, or order;
                        (c)        the Participant's intentional violation of
any law that causes or threatens to cause a material loss to any business of the
Company, a Parent, or any Related Entity; provided, however, that the foregoing
provision does not apply to a violation subject only to a monetary fine of fifty
thousand ($50,000) dollars or less;
                        (d)        the Participant's violation of any law
governing any business of the Company, a Parent, or any Related Entity;
provided, however, that the foregoing provisions does not apply if the
Participant acted (i) in accordance with the written direction or policy of the
Board or the board of directors or other governing body of the Parent or a
Related Entity to which the Participant primarily provides services; or (ii) in
reliance on the written advice of counsel to the Company, a Parent, or a Related
Entity requested by the Board or the board of directors or other governing body
of the Parent or a Related Entity to which the Participant primarily provides
services;
                        (e)        the Participant's failure, other than by
reason of death or Disability, to perform satisfactorily on a regular basis a
material duty as an Employee or Director;
                        (f)        the Participant's failure, other than by
reason of death or Disability, to carry out the reasonable and achievable
business directions of the Board or the board of directors or other governing
body of the Parent or a Related Entity to which the Participant primarily
provides services, or any officer who customarily gives business directions to
the Participant, and the failure continues for more than thirty (30) days after
the Participant receives from the person or entity that gave the directions
written notice specifying the failure and requesting the Participant to cure it;
                        (g)        (i) any act or failure to act by the
Participant that the Participant intends to cause or threaten to cause a
material loss to any business of the Company, a Parent, or a Related Entity;
(ii) any act or failure to act by the Participant that constitutes gross
negligence and causes or threatens to cause a material loss to any business of
the Company, a Parent, or a Related Entity; or (iii) multiple acts or failures
to act by the Participant that constitute negligence and cause or threaten to
cause a material loss to any business of the Company, a Parent, or a Related
Entity;
                        (h)        the Participant's intentional interference
with any business of the Company, a Parent, or any Related Entity that causes or
threatens to cause a material loss to that business;
                        (i)        the Participant's falsification of any
information given to a Director or officer or a director or officer of a Parent
or any Related Entity; or;
                        (j)       any act by the Participant directed against
the Company, a Parent, or any Related Entity of bribery, embezzlement, fraud,
misappropriation of assets, or receipt of kickbacks.
Notwithstanding any provisions in the Plan to the contrary, during the thirty
(30) day cure periods of subparagraph (f) above, the Participant shall not vest
in any Awards.
                                "Change of Control" shall mean the occurrence of
any of the following events.
 
- 14 -

--------------------------------------------------------------------------------

                        (a)        a Change of Control shall not apply with
respect to the assumption or reallocation of Class A  Common Stock among the
Shapiro family or entities, as disclosed in the definitive proxy statements
filed by the Company with the Securities Exchange Commission;
                        (b)         any Person acquires ownership of the Class A
Common Stock that, together with Class A Common Stock previously held by the
acquirer, constitutes more than fifty percent (50%) of the total Fair Market
Value or total voting power of the Company's stock.  If any Person is considered
to own more than fifty percent (50%) of the total Fair Market Value or total
voting power of the Company's stock, the acquisition of additional stock by the
same Person does not cause a change in ownership.  An increase in the percentage
of stock owned by any Person as a result of a transaction in which the Company
acquires its stock in exchange for property, is treated as an acquisition of
stock;
                        (c)        any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by that Person) ownership of the Company's stock possessing at least thirty
percent (30%) of the total voting power of the stock;
                        (d)        a majority of the members of the Board is
replaced during any twelve (12) month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of appointment or election; or
                        (e)        any Person acquires (or has acquired during
the twelve (12) month period ending on a date of the most recent acquisition by
that Person) assets from a corporation that have a total gross fair market value
equal to at least forty percent (40%) of the total gross fair market value of
all the Company's assets immediately prior to the acquisition or acquisitions. 
Gross fair market value means the value of the Company's assets, or the value of
the assets being disposed of, without regard to any liabilities associated with
these assets.
                                In determining whether a Change of Control
occurs, the attribution rules of Code Section 318 apply to determine stock
ownership.  For purposes of the definition of Change of Control, a "Person"
shall mean any person, entity or "group" within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, except that such term shall not include
(a) any member of the Company, a Parent and the Related Entities, (b) a trustee
or other fiduciary holding securities under an employee benefit plan of any
member of the Company, a Parent and the Related Entities, (c) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(d) an entity owned, directly or indirectly, by the stockholders of the Company
in substantially the same proportions as their ownership of shares of the
Company.
                                "Class A Common Stock" means the Company's Class
A voting common stock.
                                "Class B Common Stock" means the Company's Class
B non-voting common stock.
                                "Code" shall mean the Internal Revenue Code of
1986, as such is amended from time to time, including any applicable
regulations, and any reference to a section of the Code shall include any
successor provision of the Code.
                                "Committee" means the Compensation Committee of
the Board.
                                "Company" means Baldwin & Lyon, Inc., an Indiana
corporation, or any successor thereto as provided in Section 14.3.
                                "Consultant" shall mean any natural person
engaged by the Company a Parent or a Related Entity to render services, but who
is not an Employee provided, that a Consultant will include only those persons
to whom the issuance of Shares may be registered under Form S-8 under the
Securities Act.
 
- 15 -

--------------------------------------------------------------------------------

                                "Director" means any individual who is a member
of the Board or the board of directors or other governing body of a Related
Entity.
                                "Disability" means, unless otherwise defined in
an employment agreement between the Participant and the Company, a Parent or a
Related Entity, a Participant is (i) unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or last for a continuous period of at
least twelve (12) months; or (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or last
for a continuous period of at least twelve (12) months, receiving income
replacement benefits for at least three (3) months under an accident and health
plan covering the Company's, a Parent's, or a Related Entity's employees. 
Notwithstanding the previous two sentences, with respect to an Award that is
subject to Section 409A where the payment or settlement of the Award will
accelerate upon termination of employment or service as a result of the
Participant's Disability, solely for purposes of determining the timing of
payment, no such termination will constitute a Disability for purposes of the
Plan or any Award Agreement unless such event also constitutes a "disability" as
defined under Section 409A.
                                "Dividend Equivalent" means, with respect to
Shares subject to Awards, a right to an amount equal to dividends declared on an
equal number of issued and outstanding Shares.
                                "Effective Date" means February 13, 2017,
subject to the approval of the Plan by the stockholders of the Company at the
2017 annual meeting of stockholders.
                                "Employee" means each employee of the Company, a
Parent or any Related Entity.
                                "Exchange Act" means the Securities Exchange Act
of 1934, as amended from time to time, or any successor act thereto.
                                "Exchange Program" means a program pursuant to
which outstanding Awards are surrendered, cancelled or exchanged for cash, the
same type of Award or a different Award (or combination thereof).
                                "Exercise Period" means the period during which
a SAR or Option is exercisable, as set forth in the related Award Agreement.
                                "Exercise Price" means the price at which a
Share may be purchased by a Participant pursuant to an Option or SAR, as
determined by the Committee and set forth in an Award Agreement.  Other than in
connection with Substitute Awards, the exercise price per Share shall not be
less than 100% of the Fair Market Value of a Share on the date an Option or SAR
is granted.
                               "Fair Market Value" of a Share as of any date
means: the closing price of a Share on the date of determination (or the mean of
the closing bid and asked prices for the Share if no sales were reported) as
reported by the NASDAQ or other domestic stock exchange on which the Shares are
listed.  If the Shares are not listed on a domestic stock exchange, Fair Market
Value will be determined by such other method as the Committee determines in
good faith to be reasonable and in compliance with Section 409A.  If the
determination date for the Fair Market Value occurs on a weekend, holiday or
other non-Trading Day, the Fair Market Value will be the price as determined
above on the immediately preceding Trading Day, unless otherwise determined by
the Committee.  The determination of Fair Market Value for purposes of tax
withholding may be made in the discretion of the Committee subject to applicable
laws and is not required to be consistent with the determination of Fair Market
Value for other purposes.  For purposes of achieving an exemption from
Section 409A in the case of affected Participants subject to Section 409A, Fair
Market Value shall be determined in a manner consistent with Section 409A.
 
- 16 -

--------------------------------------------------------------------------------

                               "Good Reason" means a Participant's separation
from service when the following conditions are satisfied:
(a)
The separation from service occurs no later than six (6) months after initial
existence of one or more of the following conditions that arise without the
Participant's consent:



(i)
a material diminution in the Participant's base compensation;



(ii)
a material diminution in the Participant's authority, duties, or
responsibilities;



(iii)
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant reports, including a requirement that the
Participant report to an officer or employee instead of reporting directly to
the Board or other governing body;



(iv)
a material change in the geographical location at which the Participant performs
services; or



(v)
any other act or failure to act that constitutes a material breach by the
Company, a Parent, or a Related Entity of an employment agreement or other
written agreement under which the Participant provides services; and 



(b)
The Participant gives written notice to the Board or other governing body of the
entity to which the Participant primarily provides services of the conditions
described in subparagraph (a) within ninety (90) days of its initial existence,
and upon receipt of the written notice, the Company, Parent, or Related Entity
has thirty (30) days to cure it.

                                "Indemnifiable Person" shall have the meaning
set forth in Section 2.5.
                                "Incentive Stock Option" or "ISO" means an
option to purchase Shares, granted under Article 7, which is designated as an
ISO and satisfies the requirements of Section 422 of the Code.
                                "Insider" means an Employee who is, on the
relevant date, an officer, Director or ten percent (10%) beneficial owner of the
common shares, as contemplated by Section 16 of the Exchange Act.
                                "Nonqualified Stock Option" or "NQSO" means an
option to purchase Shares, granted under Article 7, which is not intended to be
an ISO.
                                "Option" means an ISO or a NQSO.
                                "Outside Director" means a member of the Board
or the board of directors or other governing body of a Related Entity who is not
otherwise an employee of the Company, a Parent or any Related Entity.
                                "Parent" means any corporation, other than the
Company, in an unbroken chain of corporations ending with the Company, if on the
date of grant or an Award each corporation, other than the Company, owns stock
possessing at least fifty percent (50%) of the total combined voting power of
all classes of stock in one of the other corporations in the chain.
 
- 17 -

--------------------------------------------------------------------------------

                          "Participant" means an Employee, Outside Director or
Consultant who holds an outstanding Award.
                            "Performance Goals" means, any of the general
performance objectives, selected by the Committee and specified in an Award
Agreement, from among the performance criteria set forth on Schedule A hereto,
either individually, alternatively or in any combination, applied to the Company
as a whole or any Subsidiary, business unit, division, segment, product line, or
any combination of the foregoing, either individually, alternatively, or in any
combination, on a GAAP or non-GAAP basis, and measured, to the extent
applicable, on an absolute basis or relative to a pre-established target, to
determine whether the performance goals established by the Committee with
respect to an applicable Award has been achieved.
                          "Performance Period" means the period of time during
which the Performance Goals will be measured to determine what, if any,
Performance Units or Performance Shares have been earned.  A Performance Period
shall, in all cases, be at least twelve (12) months in length.
                           "Performance Share" means an Award set forth in
Article 6.
                          "Performance Unit" means the right of a Participant to
receive cash or Shares, upon achievement of the Performance Goals, in accordance
with the Plan.
                          "Prior Plan" means the Baldwin & Lyons, Inc.
Restricted Stock Compensation Plan.
                         "Related Entity" means the corporation or other entity,
other than the Company, to which the Participant primarily provides services on
the date of grant of an Award, and any corporation or other entity, other than
the Company, in an unbroken chain of corporations or other entities beginning
with the Company in which each corporation or other entity has a controlling
interest in another corporation or other entity in the chain, and ending with
the corporation or other entity that has a controlling interest in the
corporation or other entity to which the Participant primarily provides services
on the date of grant of an Award.  For a corporation, a controlling interest
means ownership of stock possessing at least fifty percent (50%) of total
combined voting power of all classes of stock, or at least fifty percent (50%)
of the total value of all classes of stock.  For a partnership or limited
liability company, a controlling interest means ownership of at least fifty
percent (50%) of the profits interest or capital interest of the entity.  In
determining ownership, the rules of Treasury Regulation §§ 1.414(c)-3 and
1.414(c)-4 apply.
                             "Restricted Stock" means any Share issued with the
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other restrictions as the Committee may impose (including, without
limitation, any restriction on the right to vote such Share, and the right to
receive any cash dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
                             "Restricted Stock Unit" or "RSU" means an Award to
a Participant covering a number of Shares that at a later date may be settled in
cash, or by issuance of those Shares.
                                "Section 409A" means Section 409A of the Code.
                                "Share" means a share of Class B Common Stock.
                                "Stock Appreciation Right" or "SAR" means a
right, granted alone or in connection with a related Option, designated as a
SAR, to receive a payment on the day the right is exercised, pursuant to
Article 7. Each SAR shall be denominated in terms of one Share.
 
- 18 -

--------------------------------------------------------------------------------

                                "Subsidiary" means any corporation that is a
"subsidiary corporation" of the Company as that term is defined in
Section 424(f) of the Code.
                                "Substitute Awards" shall mean Awards granted or
Shares issued by the Company in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, by a company acquired by the Company, a Parent or any Related Entity or
with which the Company,  a Parent or any Related Entity combines.
 
- 19 -

--------------------------------------------------------------------------------

Schedule A to the Baldwin & Lyons, Inc. Long-Term Incentive Plan

           






FINANCIAL PERFORMANCE MEASURES
 






(a) net earnings or net income (before or after taxes);
(b) basic or diluted earnings per share (before or after taxes);
(c) net revenue or net revenue growth;
(d) gross revenue;
(e) gross profit or gross profit growth;
(f) net operating profit (before or after taxes);
(g) return on assets, capital, invested capital, equity, or sales;
(h) cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital);
(i) earnings before or after taxes, interest, depreciation and/or amortization;
(j) gross or operating margins;
(k) improvements in capital structure;
(l) budget and expense management;
(m) productivity ratios;
(n) economic value added or other value added measurements;
 
     
(o) share price (including, but not limited to, growth measures and total
shareholder return);
(p) expense targets;
(q) margins;
(r) operating efficiency;
(s) working capital targets;
(t) enterprise value;
(u) safety record;
(v) completion of acquisitions or business expansion;
(w) premium, policy, or customer growth
(x) combined ratio
 
 
         






 

- 20 -

--------------------------------------------------------------------------------


 